Citation Nr: 0723310	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for skin rash, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for gout, including as 
secondary to herbicide exposure.

4.  Entitlement to service connection for an enlarged 
prostate, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1965.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 2004, the veteran requested a hearing 
before the Board at the RO.  However, in a written statement 
received in June 2006, after the RO acknowledged the 
veteran's request and scheduled him for a hearing, the 
veteran indicated that he wished to cancel the hearing.  The 
Board thus deems the hearing request withdrawn.

The Board addresses the claims of entitlement to service 
connection for hypertension and gout in the Remand portion of 
this decision, below, and REMANDS these claims to the RO for 
additional action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a skin disorder 
manifested by rash.  

3.  The veteran does not currently have a disorder manifested 
by an enlarged prostate.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  An enlarged prostate was not incurred in or aggravated by 
service and may not be presumed to have been so incurred..  
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated September 2001, April 
2002 and December 2003, the first two before initially 
deciding those claims in a rating decision dated August 2002.  
The timing of such notices reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The collective content of such notices considered in 
conjunction with the content of a letter the RO sent to the 
veteran in March 2006 also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  

In the aforementioned notice letters, the RO acknowledged the 
claims being decided, notified the veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, it identified the evidence it had received 
in support of the claims being decided and the evidence it 
was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all pertinent evidence and information not previously 
identified or obtained.   

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service private 
treatment records.  The veteran does not now claim that there 
is any outstanding evidence for VA to secure in support of 
his appeal.  

The RO did not conduct medical inquiry in an effort to 
substantiate the claims being decided.  However, given the 
missing element with regard to each claim, identified below, 
pertinent regulations do not mandate such action.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to service connection for a 
skin rash and an enlarged prostate, both including as 
secondary to herbicide exposure while serving on the USS 
Vesuvius, including in the Gulf of Tonkin in 1965.  
Allegedly, such service included going ashore to Vietnam, 
where Agent Orange was sprayed.  He asserts that he has had 
skin problems since service, for which he received treatment 
in Nevada and Texas.  He further asserts that records of this 
treatment are not available as he does not remember the names 
of the treating physicians.  He argues that, although he has 
been told that his skin problems are not secondary to Agent 
Orange exposure, he believes otherwise and can think of no 
other cause of these problems.  He contends that he received 
a Vietnam Service Medal for his service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  

Service in the "Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2006); 
see also Haas v, Nicholson, 20 Vet. App. 257, 263-268 (2006) 
(holding that the aforementioned regulation is ambiguous and 
not entitled to deference and, in the absence of 
contradictory evidence, herbicide exposure will be presumed 
based on receipt of a Vietnam Service Medal even if there is 
no other evidence indicating that the veteran set foot on 
land in the Republic of Vietnam). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2006).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, it is unclear whether the veteran fits the 
definition of having served in the Republic of Vietnam during 
the Vietnam era.  According to his service personnel records, 
he served on the USS Vesuvius as alleged, which during the 
pertinent time period was in the official waters of the 
Republic of Vietnam.  However, there is no evidence to 
corroborate either that he visited ports in Vietnam during 
that time period, or received a Vietnam Service Medal for 
such service.  Such matter need not be resolved, however, 
because given the missing element in each of the claims being 
decided, the question of whether the veteran is presumed to 
have been exposed to herbicides is irrelevant.  

For the sake of further discussion only, the Board thus 
accepts that such is the case.  The question then becomes 
whether the veteran's skin rash and/or enlarged prostate, 
provided they are present, are related to his period of 
active service, including the presumed herbicide exposure. 

The veteran's service and post-service medical records do not 
establish the existence of any such relationship.  The 
veteran's service medical records show that, during service, 
the veteran did not report any skin complaints and was not 
shown to have any prostate abnormalities.  On separation 
examination conducted in August 1965, the examiner noted a 
normal clinical evaluation of the skin.  As well, he did not 
note any prostate abnormalities.  

Since discharge, the veteran has received private treatment 
for multiple medical complaints.  During a treatment visit in 
1995, a medical professional noted an enlarged prostate.  
During a treatment visit in 1999, a medical professional 
noted a scaly area on the veteran's face.  Thereafter, the 
veteran continued to receive treatment for other conditions, 
but no medical professional noted that the rash had 
persisted, diagnosed a skin disorder manifested by such rash, 
or diagnosed a disorder manifested by an enlarged prostate.  

In fact, with regard to his prostate, in a VA Form 9 received 
in September 2004, the veteran points out that Agent Orange 
exposure can cause prostate cancer.  He also points out that 
he has had high PSI readings in the past, which could be an 
early indicator of prostate cancer.  It is on this basis, 
rather than on the basis that he currently has a prostate 
disorder, that he seeks service connection for an enlarged 
prostate.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has the alleged 
disorders.  Such assertions may not be considered competent 
evidence of current disabilities as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has a skin disorder 
manifested by rash and a disorder manifested by an enlarged 
prostate, the Board concludes that such disabilities were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  Each claim being decided is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against each 
claim, both claims must be denied.


ORDER

Service connection for skin rash, including as secondary to 
herbicide exposure, is denied.

Service connection for an enlarged prostate, including as 
secondary to herbicide exposure, is denied.




REMAND

The veteran also claims entitlement to service connection for 
hypertension and gout, including as secondary to herbicide 
exposure.  Additional action is necessary before the Board 
decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

Post-service medical records confirm that the veteran 
currently has hypertension and gout.  According to those 
records, a medical professional first diagnosed the veteran 
with the former condition in August 1972, during an annual 
reserve physical.  It is unclear, however, whether the 
veteran had this condition prior to this diagnosis.  Medical 
records from the veteran's period in the Naval Reserve would 
be helpful in determining the onset date of the veteran's 
hypertension.  They should therefore be secured on remand.

In addition, as previously indicated, the veteran contends 
that he was awarded a Vietnam Service Medal at the Naval 
Reserve Station in Dallas, Texas.  However, his DD Form 214 
does not reflect this fact.  It is thus necessary to obtain 
the veteran's service personnel file so that the Board can 
determine the validity of the veteran's assertion in this 
regard.   

Finally, and also as previously indicated, the veteran 
contends that, while serving on the USS Vesuvius in 1965, he 
was in the official waters of the Republic of Vietnam and 
visited ports there.  Following inquiry regarding this 
matter, the RO learned that the veteran's naval ship was 
indeed in the official waters of the Republic of Vietnam 
during the time period alleged.  Thereafter, however, the RO 
did not inquire as to whether, during that time period, the 
veteran left the waters in, and visited, the Republic of 
Vietnam.  In light of this fact, the veteran requests VA to 
obtain the ship's history or any other documentation that 
could confirm the port visits.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Request, obtain and associate with 
the claims file all medical records from 
the veteran's period of active service in 
the Naval Reserve.

2.  Request, obtain and associate with 
the claims file the veteran's service 
personnel file.  

3.  Request, obtain and associate with 
the claims file an official (from the 
service department) history of the USS 
Vesuvius from 1963 to 1965, and any other 
available documentation that would be 
helpful in determining whether the 
veteran left his ship to serve beyond the 
waters in the Republic of Vietnam.  

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


